Citation Nr: 1110088	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected residuals of a cold injury of the scalp with scar. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision, which granted a claim for service connection for residuals of cold injury of the scalp with scar and assigned a noncompensable evaluation, effective June 28, 2007.

This issue was remanded by the Board for further development in October 2010.  In a December 2010 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected residuals of cold injury of the scalp with scar to 20 percent, effective November 5, 2010.  Since the RO did not permanently assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran's August 2008 VA Form 9 Appeal also appealed the issue of entitlement to service connection for tinnitus.  However, during the course of this appeal, this claim was granted in a February 2010 rating decision.  This decision was a complete grant of benefits with respect to the issue of service connection for tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to an increased evaluation for service-connected residuals of a cold injury of the scalp with scar is the only issue currently on appeal before the Board.

The Board also notes that the Veteran indicated in his February 2008 notice of disagreement (NOD) that he has a condition of the ear and nose that was not considered with his claim for service connection for residuals of a cold injury of the scalp with scar.  The Board referred this issue to the RO for appropriate action in the October 2010 remand.  It does not appear that this issue has been addressed.  As such, the issue of entitlement to service connection for residuals of a cold injury of the ear and nose has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of a cold injury of the scalp with scar is manifested by complaints of pain and paresthesias and 3 scars at least one quarter inch wide at the widest part. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, for pain and paresthesias associated with residuals of a cold injury of the scalp with scar have been met, effective June 28, 2007, to November 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7122 (2010).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a cold injury of the scalp with scar have not been met at any time during the period of time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7122 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

3.  The criteria for a separate evaluation of 10 percent, but no more, for one characteristic of disfigurement associated with residuals of a cold injury of the scalp with scar have been met, effective June 28, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7800 (2008).
4.  The criteria for a separate evaluation of 10 percent, but no more, for one characteristic of disfigurement associated with residuals of a cold injury of the scalp with scar have been met, effective June 28, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7800 (2008).

5.  The criteria for a separate evaluation of 10 percent, but no more, for one characteristic of disfigurement associated with residuals of a cold injury of the scalp with scar have been met, effective June 28, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A February 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private records are in the file.  The Board notes that a request for Social Security Administration (SSA) records yielded a July 2007 response indicating that the Veteran's folder has been destroyed.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board notes that the Veteran indicated on a July 2008 statement that he had recently sought treatment from his private physician for cancers.  However, he did not indicate that these cancers were on his scalp.  Additionally, he submitted a private medical record from July 2008 from this physician.  He gave no indication that he would be submitting additional records or evidence and did not indicate that there are additional private medical records relating to this claim that he would like VA to obtain.  As such, the Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).
The RO provided the Veteran with a VA examination for his residuals of a cold injury of the scalp with scar in November 2010.  A VA report clarifying the November 2010 VA examination report was provided in December 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file and interviewed and examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds these examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a January 2008 rating decision, the RO granted service connection for residuals of cold injury of the scalp with scar and assigned a noncompensable evaluation, effective June 28, 2007, under Diagnostic Code 7122.  In a December 2010 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected residuals of cold injury of the scalp with scar to 20 percent, effective November 5, 2010, under Diagnostic Code 7804.  The Veteran is seeking a higher evaluation.

The Board notes that the Veteran underwent a VA contract examination in October 2007.  At this examination, it was noted that the Veteran had a level scar present on the occiput from skin cancer, measuring about 3 centimeters by 1 centimeter.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, and abnormal texture.  The examiner noted that the location of the cold injury is feet, hands, and scalp.  There is no discoloration of the cold injury part.  There is no edema present.  The skin texture is not normal as it is very thin skin.  There is evidence of fungal infection at toenails.  Ulceration is absent.  There is no deformity present.  There is atrophy of the scalp.  There is no loss of tissue.  There is no loss of digits.  The temperature of the injury is cold.  There are no missing nails.  There is no hair growth present on the affected area.      

The Board notes that the Veteran also underwent a VA contract examination in January 2010.  At this examination, the Veteran reported a scar of the scalp that was caused by a cold injury in 1952 to 1953 in Korea.  The Veteran does not experience skin breakdown.  His current symptoms include pain.  The scar limits the Veteran in the following ways: loss of time from having to go to many different treatments and pain from these treatments.  The examiner noted that the Veteran did not have any burn scar.  The examiner noted that there is a scar precisely located scalp from cold injury (5 scars).  There is a linear scar.  The entire scar measures 2 centimeters by 1 centimeter.  The scar is not painful on examination.  There is no skin breakdown.  This is a superficial scar with no underlying tissue damage.  Inflammation is absent.  Edema is absent.  There is no keloid formation.  The scar is not disfiguring.  The scar does not limit the Veteran's motion.  There is no limitation of function due to the scar.  The scar does not adhere to underlying tissue and on palpation it is level.  The scar texture is normal.  It is not shiny, scaly, atrophic or have any regularities.  There is no hypopigmentation or hyperpigmentation of the scar.  The scar is not indurated or inflexible.  There is no underlying soft tissue loss.  There is no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  Additionally, the examiner noted that there is a scar precisely located scalp from cold injury, which is linear.  The entire scar measures 9 centimeters by 2 centimeter.  The scar is not painful on examination.  There is no skin breakdown.  This is a superficial scar with no underlying tissue damage.  Inflammation is absent.  Edema is absent.  There is no keloid formation.  The scar is not disfiguring.  The scar does not limit the Veteran's motion.  There is no limitation of function due to the scar.  The scar does not adhere to underlying tissue and on palpation it is level.  The scar texture is normal.  It is not shiny, scaly, atrophic or have any regularities.  There is no hypopigmentation or hyperpigmentation of the scar.  The scar is not indurated or inflexible.  There is no underlying soft tissue loss.  There is no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  The examiner concluded by diagnosing the Veteran with scar due to cold injury of the scalp.  The examiner noted that this condition is asymptomatic.  The examiner noted that the residuals of the Veteran's cold injury of his scalp is multiple scars.  The effect of the condition on the Veteran's daily activity is mild to moderate.    

The Board notes that the Veteran underwent a November 2010 VA examination.  The examiner reviewed the claims file.  The Veteran reported experiencing frostbite in service.  The Veteran reported that he has continued to have tenderness of the areas of the scalp and ears.  Over the years, he has continued to have tenderness in those areas.  He has sensitivity to the cold in the scalp and ear area.  Whenever he is in temperatures which are 50 degrees or below, he wears a cap or hat to protect his head.  He has had some tissue loss due to removal of skin cancers in the area.  The Veteran denied Raynaud phenomenon of the scalp area.  He does not have hyperhydrosis but does complain of some paresthesias and numbness.  He has had some breakdown and ulceration of the scar behind his right ear.  He has had skin cancers removed from his scalp as well as the tips of his ears and the back of his ears.  He has had changes in skin color which are characterized by loss of pigment.  He always has a cold feeling on his scalp regardless of the temperature outside.  The Veteran sees a dermatologist  and has had skin cancers removed from his scalp and ear area for many years.  He cannot remember how many times he has had skin cancers removed.  At times they were removed by excision and at other times by freezing the skin cancers off using liquid nitrogen.  He denied any other types of treatment to the scalp area for residuals  of cold injury.  Examination of the scalp reveals that there is an irregularly shaped scar which is hypopigmented and measures 9 centimeters by 7 centimeters at the widest length and width.  It is tender to palpation and it is a superficial scar.  There is no soft-tissue damage beneath the scar.  There is no limitation of motion or function caused by the scar.  There is no skin breakdown, edema, inflammation, or keloid formation of the scar.  The scar is not adherent to the underlying tissue, and the surface contour is not elevated or depressed.  The skin color is hypopigmented and the texture is slightly shiny, as compared to the surrounding tissue.  The skin is not indurated or inflexible.  The scar is not disfiguring, and it does not distort the paired features of the face.  There is another scar which is located in the midline, just above the forehead of the scalp area.  It measures 2 centimeters by 1 centimeter.  Another scar is located just to the left of that scar and slightly inferior on the left forehead.  It measures 3 centimeters by 2 centimeters.  Both of these scars are slightly painful on examination.  There is no skin breakdown.  Both scars are superficial.  There is no inflammation, edema, or keloid.  The scars are not adherent to the underlying tissue.  The surface contour is not elevated or depressed.  The texture is slightly shiny, and the color is hypopigmented.  There is no induration or inflexibility.  There is limitation of function caused by the scars.  The examiner diagnosed the Veteran with scars of scalp due to cold injury, with symptoms of pain and tenderness on palpation.  It was noted that color photographs have been provided.

In December 2010, clarification of the November 2010 VA examination was provided.  It was noted that sun exposure is the most common risk factor for skin cancer, and that the scalp frequently receives much sun exposure.  Therefore, is it not possible to state with certainty which of the Veteran's numerous scalp scars are due to skin cancers caused by sun exposure versus skin cancers caused by cold exposure.  However, after a thorough interview and examination of the Veteran, as well as review of the medical records, the examiner opined that it is as likely as not that the scars which are described in the November 2010 examination report  and which are identified by the color photographs provided are due to skin cancers caused by the cold exposure.  The scars are labelled on the photographs according to the size of the scar, as described in the examination report of November 2010.  The unlabelled scars are as likely as not due to skin exposure due to sun damage, to include skin cancers as well as actinic skin damage.  The Board notes that the 3 scars labelled in these photographs are the 3 scars specifically referred to in the November 2010 VA examination report.    

A review of the private medical evidence of record reveals treatment of lesions or squamous cell carcinoma from 1989 to 2008.  The private treatment records show treatment and removal of multiple squamous cell carcinomas.   

With regard to evaluating the Veteran's residuals of a cold injury of the scalp with scar under Diagnostic Code 7804, the Board notes that the schedule for rating disabilities of the skin was changed, effective August 30, 2002.  As the Veteran's claim was received in 2007, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as the Veteran's claim was received in 2007 and this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently under consideration.

Regardless, the Board notes that, in granting the Veteran a 20 percent evaluation, effective November 5, 2010, under Diagnostic Code 7804 in the December 2010 rating decision, the RO utilized the criteria set forth in Diagnostic Code 7804 as amended on October 23, 2008.  Thus, in determining whether increased ratings are warranted at any time during the period under consideration in this appeal, the Board must consider the appropriateness of the RO's use of that code.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957 (2010); See Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Board has reviewed all available medical evidence and all relevant diagnostic criteria and finds that an alternate diagnostic code should more appropriately be applied in this case, for the reasons set forth below.  Specifically, the Veteran should be awarded a 20 percent evaluation under Diagnostic Code 7122, effective June 28, 2007, as opposed to a 20 percent evaluation under Diagnostic Code 7804, effective November 5, 2010.   

With regard to evaluating the Veteran's residuals of a cold injury of the scalp with scar under Diagnostic Code 7122, the Board notes that a 10 percent evaluation is warranted for cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity.  For a 20 percent evaluation, there must be arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis).  A 30 percent evaluation requires arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis).  The 30 percent rating is the maximum evaluation allowed under Diagnostic Code 7122.

Note (1) instructs the rater to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.

As noted above, the Veteran complained of pain at the January 2010 examination.  At the November 2010 VA examination, the Veteran complained of paresthesias.  Therefore, as the Veteran has complained of pain and locally impaired sensation due to residuals of a cold injury, and Diagnostic Code 7122 warrants a 20 percent evaluation specifically for these symptoms as a result of residuals of cold injuries, the Board finds that the Veteran's disability would be most appropriately rated at 20 percent under Diagnostic Code 7122, as opposed to 20 percent under Diagnostic Code 7804.  The Board finds that this evaluation should be granted effective the date of this claim, or June 28, 2007, as there is no indication that these complaints of pain have occurred only recently.  

The Board has considered assigning the Veteran an evaluation in excess of 20 percent under this diagnostic code for any period of time currently on appeal.  However, the medical evidence of record does not reflect that the Veteran's residuals of a cold injury of the scalp has manifested in two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subauricular punched out lesions, or osteoarthritis).  As such, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 7122.

The Board acknowledges that the Veteran was noted at the November 2010 VA examination as having some tissue loss due to removal of skin cancers in the area.  However, the Board notes that this tissue loss has been directly related to the Veteran's scars from removal of cancers due to cold injuries.  To evaluate the symptoms related specifically to these scars under both Diagnostic Code 7122 and the diagnostic criteria for evaluating scars would constitute pyramiding.  As such, symptoms associated specifically with these scars will be evaluated under the appropriate diagnostic codes for rating scars, as will be discussed below.  Likewise, the Veteran was noted in the November 2010 VA examination report as having had changes in skin color which are characterized by loss of pigment and hypopigmentation of scars.  However, the Board notes that the Veteran was noted at the October 2007 and January 2010 VA contract examinations as not having hypopigmentation or hyperpigmentation.  Therefore, as the claims file contain varying medical evidence regarding whether the Veteran is actually demonstrating hypopigmentation, and the November 2010 VA examiner specifically related this hypopigmentation to the Veteran's scars, the Board finds that any symptoms related to hypopigmentation of the scars should also be evaluated under the appropriate diagnostic criteria for evaluating scars only, so as to avoid pyramiding.

As noted above, the October 23, 2008, changes with regard to the diagnostic criteria for evaluating scars do not apply to the claim currently under consideration.  However, as the RO evaluated the Veteran's disability under these criteria, the Board will consider whether an evaluation in excess of 20 percent can be warranted under these revised criteria.     

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  The Board notes that, for the purposes of evaluating the Veteran's claim, this diagnostic code has remained essentially the same as it was prior to the October 23, 2008, revisions.  Discussion regarding evaluating the Veteran's disability under Diagnostic Code 7800 will be provided below. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  As these scars are located on the Veteran's head, this diagnostic code is inapplicable.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  Again, as these scars are located on the Veteran's head, this diagnostic code is inapplicable

Diagnostic Code 7804 evaluates scars that are unstable or painful.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or four scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.   38 C.F.R. § 4.118 (2010). 

The Board acknowledges that the Veteran appears to have more scars than the 3 scars which have been discussed above.  Specifically, the Veteran was noted at the January 2010 VA contract examination as having 5 scars.  However, this examiner did not specifically address whether some of these scars could have been due to cancer from sun exposure.  Moreover, it was specifically noted in the December 2010 VA examination report that these additional scars are as likely as not due to skin exposure due to sun damage, to include skin cancers as well as actinic skin damage.  While the examiner used the language "as likely as not", the Board finds that it is clear from the overall text of this examination report that he intended to relate these additional scars (i.e. the scars other than the 3 which were specifically addressed in the November 2010 VA examination) to sun damage.  Therefore, the Board finds that these scars have not been found to be due to the Veteran's service-connected residuals of a cold injury of the scalp with scar and, thus, should not be compensated as such.  Consequently, a 30 percent evaluation cannot be awarded for this disability under Diagnostic Code 7804, in effect as of October 23, 2008, as only 3 scars have been definitively related to his service-connected residuals of a cold injury of the scalp with scar and none of these scars have noted as unstable.

Effective October 23, 2008, Diagnostic Code 7805 states that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  The Board has reviewed all available, relevant diagnostic codes and does find that an evaluation in excess of 20 percent can be awarded under the diagnostic criteria for evaluating scars or skin disabilities, effective October 23, 2008.

The Board will also consider whether an increased evaluation is warranted for the Veteran's disability under the diagnostic criteria for evaluating scars in effect at the time the Veteran filed his claim or prior to the October 23, 2008, revisions. 

With regard to Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

According to Note (1), the eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1) (2008).

The Board notes that the Veteran's scars were specifically noted at the January 2010 VA examination as not being disfiguring.  However, the Veteran was noted at the January 2010 VA examination as having a scar or scars that are 2 centimeters by 1 centimeter and a scar that is 9 centimeters by 2 centimeters.  More recently, the Veteran was noted at the November 2010 VA examination as having a 9 centimeters by 2 centimeters scar, a 2 centimeters by 1 centimeter scar, and a 3 centimeters by 2 centimeters scar.  Therefore, the Veteran's service-connected residuals of a cold injury of the scalp with scar or scars demonstrates one of the eight characteristics of disfigurement [scar at least one-quarter inch (0.6 centimeters) wide at widest part] for 3 separate scars.  As such, the Board finds that assigning separate evaluations of 10 percent for each of the 3 scars under Diagnostic 7800 for demonstrating 1 characteristic of disfigurement is warranted.  Additionally, the Board finds that this evaluation should be granted effective the date of this claim, as there is no indication that these scars have developed recently or throughout the processing of this claim.  

The Board has considered assigning the Veteran's scars evaluations in excess of 10 percent under this diagnostic code.  However, the medical evidence of record does not reflect that the Veteran's residuals of a cold injury of the scalp with scar has manifested in disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  While the Veteran has been noted as having loss of pigment or hypopigmented scars, abnormal texture of the scars, and tissue loss due to removal of skin cancers in the area, none of these scars have been shown as being 39 square centimeters.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7800.

With regard to other relevant diagnostic codes, Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  As these scars are located on the Veteran's head, this diagnostic code is inapplicable.  

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion.  Again, as these scars are located on the Veteran's head, this diagnostic code is inapplicable.  

Diagnostic Code 7803 awards a 10 percent rating for superficial, unstable scars.  According to Note (1) of this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  As there is no indication that the Veteran's scars demonstrate frequent loss of covering of skin over the scars, this diagnostic code is also inapplicable.  

According to Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars, painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) of this diagnostic code states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that, in this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  As the Veteran has already been assigned a 20 percent evaluation for complaints of pain and locally impaired sensation under Diagnostic Code 7122, an increased evaluation for pain under this diagnostic code would constitute pyramiding, which is not permitted.	

Finally, the Board notes that Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part.  As there is no indication that the Veteran's scars result in limitation of function, this diagnostic code is inapplicable.  

The Board notes that there are no other relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected residuals of a cold injury of the scalp with scar.

The Board again acknowledges that the Veteran appears to have more scars than the 3 scars which have been discussed above.  However, for the reasons discussed in detail above, the Board finds that only 3 scars on the Veteran's scalp have been definitively linked to his residuals of a cold injury of the scalp with scar.  Therefore, only the symptoms related to these 3 scars must be evaluated by the Board in this decision.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of a cold injury of the scalp with scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports the assignment of an evaluation of 20 percent under Diagnostic Code 7122, effective June 28, 2007, to November 4, 2010, and 3 separate increased ratings of 10 percent each under Diagnostic Code 7800, effective June 28, 2007, but that the preponderance of the evidence is against the claims for ratings in excess of this 20 percent evaluation or these 3 separate 10 percent evaluations.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.








ORDER

Entitlement to a 20 percent evaluation for pain and paresthesias associated with service-connected residuals of a cold injury of the scalp with scar is granted, effective June 28, 2007, to November 4, 2010, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a cold injury of the scalp with scar for the period from June 28, 2007, to the present is denied.

Entitlement to a separate 10 percent evaluation for one characteristic of disfigurement associated with service-connected residuals of a cold injury of the scalp with scar is granted, effective June 28, 2007, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a separate 10 percent evaluation for one characteristic of disfigurement associated with service-connected residuals of a cold injury of the scalp with scar is granted, effective June 28, 2007, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a separate 10 percent evaluation for one characteristic of disfigurement associated with service-connected residuals of a cold injury of the scalp with scar is granted, effective June 28, 2007, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


